FILED
                                                                                            COURT OF APPEALS
                                                                                               DIVISION 1i
                                                                                        2014 JUL 29   PHI: 37




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTO

                                               DIVISION II

STATE OF WASHINGTON,                                                     No. 44271 -0 -II


                                    Respondent,


         v.



KRISTINA MARIE CAWYER,                                               PUBLISHED OPINION


                                    Appellant.


         WORSWICK, J. —         Kristina Cawyer appeals the sentencing court' s restitution order,

entered following her Alford' plea to two counts of first degree custodial interference. Cawyer

argues that the sentencing court exceeded its statutory authority by ordering her to pay restitution

for the State' s extradition expenses, which were incurred to extradite her from Ohio to

Washington. Cawyer also argues that RCW 10. 01. 160 did not give the sentencing court the

authority to order her to pay the State' s extradition expenses as a court cost. We hold that the

sentencing court exceeded its authority under the restitution statute, RCW 9. 94A.753, by

imposing restitution for the State' s extradition expenses, but.that RCW 10.01. 160 gives the

sentencing court authority to require the defendant to pay the State' s extradition expenses as a

court cost. We affirm the amount ordered for the State' s extradition expenses, and remand for

the sentencing court to modify its restitution order consistent with this opinion.


1
    N. Carolina   v.   Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 ( 1970).
No. 44271 -0 -II



                                              FACTS


       Kristina Cawyer and her former husband Samuel2 lived in Washington State, where they

shared custody of two minor children pursuant to a parenting plan. Cawyer then moved with the

children from Washington to South Carolina. Cawyer failed to comply with two separate court

orders requiring her to return the children to Samuel in Washington. The State charged Cawyer

with two counts of first degree custodial interference.3

        Cawyer moved with the children to Ohio, where she was arrested and jailed pursuant to a


warrant. The Clallam County Prosecutor' s Office incurred expenses to extradite Cawyer from

Ohio to Washington to face the custodial interference charges.

        Cawyer entered an Alford plea to both counts of first degree custodial interference. The


sentencing court sentenced Cawyer to 30 days on each count, running concurrently, and gave her

credit for time served. The sentencing court did not impose a suspended sentence or probation,

but ordered Cawyer to pay $ 2, 707. 56 in restitution to the Clallam County Prosecutor' s Office for

expenses it incurred to extradite her to Washington. 4 Cawyer objected below to the order

requiring her to pay restitution for the State' s extradition expenses. The sentencing court

justified the restitution order as follows:

        Again, it would appear to me that an extradition is different than what the statute
        contemplates. It is an expense which is not ordinarily incurred. It' s occasionally




2 Because Kristina and Samuel share the same last name, we use Samuel' s first name for clarity,
intending no disrespect.

3 RCW 9A.40. 060( 2).

4 The restitution award for extradition expenses was awarded to the Clallam County Prosecutor' s
Office. But the State of Washington is the party to the appeal. For clarity, we refer to the
Clallam County Prosecutor' s Office and the State collectively as " the State."



                                                  2
No. 44271 -0 -II



       incurred. And I would note that the felony judgment and sentence form has
       actually [   sic]   a box for extradition costs built into it, which indicates at least
       somebody at the State level contemplated that those costs might be incurred and
       would be compensable.


               I' m going to impose the restitution costs, under the circumstances as I read
       the statute it allows the State to have those extraordinary sort of costs that are not
       incumbent necessarily for the administration of justice or for having a jury trial or
       those sorts of things.

              Specifically in a case such as this, where there was [ sic] a third party
       provided services to get her here, I think it' s reasonable to require her to pay those
       as part of the consequences of her actions.


Verbatim Report     of   Proceedings ( VRP)   at   48 -51.       Cawyer appeals the restitution order.


                                                   ANALYSIS


       Cawyer argues that the sentencing court did not have authority to order her to pay the

State' s extradition expenses as restitution under RCW 9. 94A.753, or as a court cost under RCW


10. 01. 160. We hold that the sentencing court exceeded its authority under the restitution statute,

RCW 9. 94A.753, by imposing restitution for the State' s extradition expenses. But we hold that

the sentencing court had authority to order Cawyer to pay $2, 707. 56 for the State' s extradition

expenses as a court cost under RCW 10. 01. 160.


        I. THE STATE' S EXTRADITION EXPENSES As RESTITUTION UNDER RCW 9. 94A.753


        Cawyer argues that because the State was not a victim of Cawyer' s custodial interference,

the sentencing court exceeded its statutory authority under the restitution statute by imposing

restitution for the State' s extradition expenses.


        We reverse a sentencing court' s restitution determination only for a clear abuse of

discretion or misapplication of law. State v. Corona, 164 Wash. App. 76, 78, 261 P.3d 680 ( 2011).

 A [sentencing] court abuses its discretion when its decision is manifestly unreasonable or based

on untenable grounds; this standard is also violated when a [ sentencing] court makes a


                                                             3
No. 44271 -0 -II



reasonable decision but applies the wrong legal standard or bases its ruling on an erroneous view

of   the law."   Corona, 164 Wash. App. at 78 -79. When, as here, we review whether the sentencing

court applied the wrong legal standard or based its ruling on an erroneous view of the law, we

review de novo the choice of law and its application to the facts of the case. Corona, 164 Wn.


App. at 79.

          The sentencing court' s authority to order restitution is derived entirely from statute. State

v.   Smith, 119 Wash. 2d 385, 389, 831 P.2d 1082 ( 1992).                  RCW 9. 94A.753 authorizes the sentencing

court to impose restitution against a criminal defendant. RCW 9. 94A.753( 3) places limits on this

authority, stating in part:

           R] estitution ordered by a court pursuant to a criminal conviction shall be based
          on easily ascertainable damages for injury to or loss of property, actual expenses
          incurred for treatment for injury to persons, and lost wages resulting from injury.
                  The amount of restitution shall not exceed double the amount of the
          offender' s gain or the victim' s loss from the commission of the crime.


          Restitution is appropriate only if a causal connection exists between the defendant' s

offense and the victim' s injuries for which restitution is sought. State v. Vinyard, 50 Wash. App.
888, 893, 751 P.2d 339 ( 1988). A causal connection exists if "but for" the offense, the loss or


damages to a victim' s property would not have occurred. State v. Tobin, 161 Wash. 2d 517, 519,

524 -25, 166 P.3d 1167 ( 2007). The State must prove this causal connection between the


expenses and the offense by a preponderance of the evidence. State v. Kinneman, 122 Wash. App.
850, 860, 95 P.3d 1277 ( 2004) aff'd, 155 Wash. 2d 272, 119 P.3d 350 ( 2005).

          The sentencing court may award restitution only to victims. Kinneman, 122 Wash. App. at

866. A victim is " any person who has sustained emotional, psychological, physical, or financial

injury   to   person or   property   as a   direct   result of   the   crime charged."   RCW 9. 94A.030( 53).




                                                                 4
No. 44271 -0 -II



While restitution is limited to victims, the definition of "victim" is not limited to the offense' s


immediate victim. Tobin, 161 Wash. 2d at 524; Kinneman, 122 Wash. App. at 866. Rather, an

individual or entity is a " victim" of an offense if the offense directly victimized that individual or

entity, or if the offense caused that individual or entity to incur expenses to assist others who

were directly victimized by the offense. See State v. Davison, 116 Wash. 2d 917, 920 -21, 809 P.2d
1374 ( 1991);   Kinneman, 122 Wash. App. at 866 -67; State v. Ewing, 102 Wash. App. 349, 350, 7
P.3d 835 ( 2000).


        In Tobin, our Supreme Court upheld the sentencing court' s order imposing restitution for

the State' s expenses where the defendant'      s offenses       directly victimized   the State. 161 Wash. 2d at


519 -20, 528. In Tobin, the defendant pleaded guilty to offenses arising out of an illegal crab and

geoduck   harvesting   scheme. 161 Wash. 2d      at   520 -21.    The sentencing court ordered the defendant

to pay restitution for expenses that the State incurred to investigate the defendant' s case and to

resurvey the    crab -and -geoduck- inhabited   lands. 161 Wash. 2d at 522. Our Supreme Court upheld


the order imposing restitution for the .State' s expenses because the offenses directly victimized

the State, and thereby caused the State to incur extraordinary and unusual expenses. See 161
Wash. 2d at 527 -28.


        Tobin is distinguishable from this case. In Tobin, the defendant engaged in illegal crab

and geoduck harvesting. Tobin' s offenses directly victimized the State by depleting the State' s

crab and geoduck population and      by damaging the            State'   s environment. 161 Wash. 2d at 519, 529-


30. Because the offenses directly victimized the State, the sentencing court in Tobin had

authority to impose restitution for the State' s expenses.




                                                          5
No. 44271 -0 -II



         Here, in   contrast,   Cawyer   was convicted of custodial   interference —an offense that


directly victimized Samuel and the children. But Cawyer' s offense neither directly victimized

the State, nor caused the State to incur extradition expenses to assist those who were directly

victimized by Cawyer' s offense. Rather, Cawyer' s offense caused the State to incur extradition

expenses to assist its prosecution of Cawyer. Thus, we hold that the State does not qualify as a

victim of Cawyer' s custodial interference because Cawyer' s offense neither directly victimized

the State nor caused the State to incur expenses to assist those who were directly victimized by

Cawyer' s offense. Therefore, the sentencing court erred by requiring Cawyer to pay the State' s
extradition expenses as restitution.5

         II. THE STATE' S EXTRADITION EXPENSES AS A COURT COST UNDER RCW 10. 01. 160


         The State argues that the sentencing court had authority to award the extradition expenses

as a court cost under RCW 10. 01. 160         Cawyer responds that RCW 10. 01. 160 did not give the


sentencing court authority to order her to pay the State' s extradition expenses as a court cost for

two reasons. First, Cawyer argues that the legislature' s removal of a clause in former RCW

9. 94A. 120( 10) ( 1988),   which gave the sentencing court authority to impose a court cost for

extradition expenses, revealed the legislature' s intent to deprive the sentencing court of that

authority. Second, Cawyer argues that RCW 10. 01. 160 itself does not give the sentencing court

authority to impose a court cost for extradition expenses. We agree with the State.

5 Our holding that a sentencing court may not impose restitution for the State' s extradition
expenses, because it was not a victim of the offense, is consistent with the holdings of the
majority of states to have considered this issue. See, e. g., State v. Wildman, 296 N.J. Super. 565,
687 A.2d340, 341 -42 ( 1997) (        extradition expenses cannot be recovered by a county under the
guise of restitution    becausecounty does not qualify as a victim who has
                                  a                                                sustained a   loss); State
v.   Maupin, 166 Ariz. 250, 801 P.2d 485, 488 ( Ct. App. 1990) ( " extending      the term `victim' to
include a county seeking reimbursement for extradition costs would strain the commonly
accepted meaning of the word `victim ").


                                                       6
No. 44271 -0 -II



          The sentencing court required Cawyer to pay extradition expenses in a restitution order.

But we may uphold the sentencing court' s order where it reaches the right result, but for the

wrong   reason.   Hoflin       v.   City   of Ocean Shores, 121 Wash. 2d 113, 134, 847 P.2d 428 ( 1993);       see




also   Tropiano   v.   City   of Tacoma, 105 Wash. 2d 873, 876 -77, 718 P.2d 801 ( 1986) ( we may affirm


the sentencing court on any correct ground within the pleadings and proof).

          We review statutory interpretation de novo. In re Det. of Williams, 147 Wash. 2d 476, 486,

55 P.3d 597 ( 2002). We interpret statutes so as to give effect to legislative intent. In re Pers.


Restraint of Nichols, 120 Wn.              App.   425, 431, 85 P.3d 955 ( 2004).   If a statute' s meaning is plain

on its face, we give effect to that plain meaning. State v. Jacobs, 154 Wash. 2d 596, 600, 115 P.3d
281 ( 2005). If the statute is susceptible to more than one reasonable interpretation, it is deemed


ambiguous and we " may resort to statutory construction, legislative history, and relevant case

law for   assistance    in    discerning     legislative intent."   Christensen v. Ellsworth, 162 Wash. 2d 365,


373, 173 P.3d 228 ( 2007).


          The sentencing court' s authority to impose court costs and fees is statutory. See State v.

Hathaway,     161 Wn.        App.    634, 652, 251 P.3d 253 ( 2011).     Because statutes imposing court costs

are in derogation of common law, they should be strictly construed. State v. Moon, 124 Wn.

App. 190, 195, 100 P.3d 357 ( 2004).

A.        Removal of Extradition Expenses from Former RCW 9. 94A. 120( 10) ( 1988)


          Cawyer argues that the legislature' s removal of a clause in former RCW 9. 94A. 120( 10)


 1988), 6 which authorized the sentencing court' s imposition of a court cost for extradition


6 Former RCW 9. 94A. 120 ( 2001) was recodified as RCW 9. 94A.505. See LAws OF 2001, ch. 10,
  6; compare former RCW 9. 94A. 120 ( 2001) with RCW 9. 94A. 505.




                                                               7
No. 44271 -0 -II



expenses, revealed the legislature' s intent to deprive the sentencing court of this authority. LAWS

OF   1989,   ch.   252, § 4. The State argues that a closer reading of the amendment reveals the


legislature' s intent to consolidate extradition expenses into the broader cost category of "legal

financial    obligations."        We agree with the State.


         In 1989, the legislature completely rewrote former RCW 9. 94A. 120( 10):

         If a   sentence     imposed includes (( a fine      or restitution))     payment of a legal financial
         obligation,        the sentence   shall   specify (( a reasonable manner and time in which the
         fine or restitution shall be paid. Restitution to victims shall be paid prior to any


         terms as it deems appropriate under the circumstances, as are necessary ( a) to pay

         to this    statc    by   extradition was required, (      b) to make recoupment of the cost of



         provided  by law)) the total amount of the legal financial obligation owed, and
         shall require the offender to pay a specified monthly sum toward that legal
         financial obligation.  Restitution to victims shall be paid prior to any other
         payments of monetary obligations.


LAws OF 1989,         ch.   252, § 4 ( emphasis     added); compare        former RCW 9. 94A. 120( 10) ( 1988) with


former RCW 9. 94A. 120( 10) ( 1990). This rewrite removed a clause granting the sentencing court

the authority to      impose      a court cost   for " reimbursement       of   the   state   for   costs of extradition."   See


LAWS OF 1989,         ch.   252, §   4. But the rewrite also removed clauses granting the sentencing court

the authority to order court costs, defense attorney fees, contributions to drug funds, and " other

payments as provided           by    law." See LAWS     OF   1989,   ch.   252, § 4. In place of these removed cost


categories,     the legislature      added a new cost    category: " legal financial            obligations."    LAws OF


1989,   ch.   252, § 4.


         The legislature'         s comprehensive rewrite of       former RCW 9. 94. 120( 10) ( 1988) does not


reveal a legislative intent to remove the sentencing court' s authority to impose a court cost for


                                                               8
No. 44271 -0 -II



extradition expenses. Rather, it reveals a legislative intent to consolidate cost categories,


including extradition expenses, into a new catch -all cost category of "legal financial obligations."

Thus, we hold that the legislature did not intend to remove the sentencing court' s authority to

impose    a court cost   for    extradition expenses        by   rewriting former RCW 9. 94A. 120( 10) ( 1988).


B.       Authority To Impose a Court Costfor Extradition Expenses Under RCW 10.01. 160

         Cawyer argues that RCW 10. 01. 160 does not give the sentencing court authority to

impose a court cost for extradition expenses for two reasons. First, Cawyer argues that


extradition expenses do not constitute " expenses specially incurred by the state in prosecuting

the   defendant." See RCW 10. 01. 160( 2). Second, Cawyer argues that the legislature revealed its


intent to exclude extradition expenses from RCW 10. 01. 160 by including clauses that explicitly

authorize court costs         for "[ e] xpenses incurred for serving       of warrants   for failure to   appear."   We


disagree with Cawyer' s two arguments.


          1.    Expenses Specially Incurred by the State in Prosecuting the Defendant

         RCW 10. 01. 160 states in part:


           1)   The   court   may   require a defendant to pay costs. Costs may be imposed only
         upon a convicted           defendant, except for ... costs imposed upon a defendant for
         preparing and serving a warrant for failure to appear.

           2)    Costs shall be limited to expenses specially incurred by the state in
         prosecuting the defendant ....     Expenses incurred for serving of
                                                                           warrants for
         failure to appear ... may be included in costs the court may require a
                                                                           defendant to
         pay.


RCW 10. 01. 160 gives the sentencing court authority to order the defendant to pay court costs,

but limits those court costs to " expenses specially incurred by the state in prosecuting the

defendant."       Division Three      of   this   court   held that RCW 10. 01. 160   authorizes   the sentencing
No. 44271 -0 -II



court to impose a court cost for extradition expenses. State v. Lass, 55 Wash. App. 300, 307 -08,

777 P.2d 539 ( 1988).        We agree with Division Three.


            We   consider    Oregon'   s   interpretation    of   former OR. REV. STAT. § 161. 665 ( 1971) when


interpreting RCW 10. 01. 160 because the version of RCW 10. 01. 160 that the legislature adopted

was   based    on   former OR. REV. STAT. § 161. 665. Utter              v.   Dep' t   of Soc. & Health Servs., 140 Wn.


App.    293, 303, 309, 165 P.3d 399( 2007); see also State v. Carroll, 81 Wash. 2d 95, 109, 500 P.2d
115 ( 1972). An Oregon          appeals court      held that former OR. REV. STAT. § 161. 665 authorized the


sentencing court to impose a court cost for expenses incurred to transport the defendant to

Oregon to face criminal charges as an expense " specially incurred by the state in prosecuting the

defendant." State       v.   Armstrong, 44      Or.   App.   219, 605 P.2d 736, 737 -38 ( Ct.     App. 1980).   Like


Oregon, the majority ofjurisdictions to have considered the issue have held that " prosecution

costs   include[]    extradition costs."       Maroney v. State, 849 N.E.2d 745, 749 ( Ind. Ct. App. 2006).

            Consistent with this authority, we hold that RCW 10. 01. 160' s clause " expenses specially

incurred by the state in prosecuting the defendant" includes extradition expenses. This is

because extradition expenses are incurred by the State in the special situation of prosecuting a

defendant in Washington State who is initially located outside of this state.

            2. Expenses Incurredfor Serving of Warrants for Failure To Appear

            Cawyer argues that the legislature intended to exclude extradition expenses from RCW

10. 01. 160 because RCW 10. 01. 160 includes clauses that authorize the imposition of a court cost

for "[ e]   xpenses   incurred for serving       of warrants       for failure to appear." We disagree.




7 Cawyer' s warrant was not a warrant for failure to appear. VRP at 47 -48.


                                                                  10
No. 44271 -0 -I1



          Expressio unius est exclusio alterius is a canon of statutory construction which states that

to express one thing in a statute implies the exclusion of the other. State v. Bravo Ortega, 177
Wash. 2d 116, 124, 297 P.3d 57 ( 2013).                In   other words, "   where a statute specifically designates the

things   or classes of   things    on which     it   operates —an     inference arises in law that the legislature


intentionally     omitted all     things   or classes of     things   omitted   from it."   Mason v. Ga. -Pac. Corp.,

166 Wash. App. 859, 864, 271 P.3d 381, review denied, 174 Wash. 2d 1015 ( 2012).

          RCW 10. 01. 160 includes clauses that authorize and limit the imposition of court costs for

     e] xpenses   incurred for serving      of warrants      for failure to   appear."   But this wording does not

reveal a legislative intent to exclude extradition expenses for two reasons.

          First, the legislature did not omit extradition expenses from RCW 10. 01. 160. Rather, it

included extradition expenses by allowing the sentencing court to impose a court cost for

 expenses specially incurred by the state in prosecuting" the defendant. RCW 10. 01. 160; see

Lass, 55 Wash. App. at 307 -08; Armstrong, 605 P.2d at 737 -38; Maroney, 849 N.E.2d at 749.

Thus, no inference arises in law that the legislature intended to omit extradition expenses from

RCW 10. 01. 160 because extradition expenses were not omitted from it.


 n
           Second,    under   RCW 10. 01. 160( 2), "[         e] xpenses incurred for serving of warrants for

failure to appear" may be imposed upon a defendant who was not convicted, unlike other

 expenses      specially incurred     by the [ S] tate      in prosecuting the defendant."        Thus, RCW.


10. 01. 160'   s clauses   that   authorize and      limit the imposition       of a court cost   for "[ e] xpenses


incurred for serving of warrants for failure to appear" reveal a legislative intent to limit a unique

court cost that may be collected from a defendant who is not convicted, rather than an intent to




                                                                 11
No. 44271 -0 -II



limit which court costs constitute " expenses specially incurred by the state in prosecuting the

defendant."


        For these two reasons, the provision authorizing the imposition of a court cost for

  e] xpenses incurred for serving of warrants for failure to appear" does not reveal a legislative

intent to exclude extradition expenses from RCW 10. 01. 160. Because RCW 10. 01. 160 gives the


sentencing court statutory authority to impose a court cost for extradition expenses as an expense

 specially incurred   by   the   state   in prosecuting the defendant," we hold that RCW 10. 01. 160 gave


the sentencing court the authority to order the defendant to pay the State' s extradition expenses

as a court cost.



        We affirm the amount that the sentencing court ordered for the State' s extradition

expenses under RCW 10. 01. 160, but reverse that amount' s characterization as restitution. We


remand for the sentencing court to modify its order consistent with this opinion.




We concur:




   ianson, C. J.                               9-
Melnick, J.
                            J.




                                                         12